The decision is in line with the former holding of this court, but is, in my judgment, so unsound that I can not consent to it. I think the decisions of our Supreme Court to the effect, in substance, that where no question was made in the court below concerning the due appointment and qualification of the special judge, that it would be presumed on appeal that these matters were legal or correct. I think the statutes above quoted are merely directory. The Constitution in terms authorizes parties litigant to agree on a special judge. Wherever in any case on trial before a special judge the parties proceed without protest or objection and for the first time challenge the regularity of the appointment on appeal, it ought to be presumed, in aid of the jurisdiction of the court, that the appointment or selection was regular and that such judge had regularly taken the precedent steps necessary and provided by law for his proper qualification. *Page 139